IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA15-184

                              Filed: 15 December 2015

Gaston County, Nos. 13 CRS 6173–77, 57067–71, 57075–76, 57079–81, 57120

STATE OF NORTH CAROLINA

             v.

GARY SCOTT GOINS


      Appeal by Defendant from judgments entered 12 August 2014 by Judge Jesse

B. Caldwell, III in Superior Court, Gaston County. Heard in the Court of Appeals

24 August 2015.


      Attorney General Roy Cooper, by Assistant Attorney General Anne M.
      Middleton, for the State.

      Parish & Cooke, by James R. Parish, for Defendant.


      McGEE, Chief Judge.


      Gary Scott Goins (“Defendant”) was convicted of committing numerous sex

offenses against his students while serving as a teacher and wrestling coach at East

Gaston High School (“East Gaston”). Defendant contends the trial court erred by: (1)

denying Defendant’s motion to dismiss one of his charges for insufficient evidence, (2)

admitting evidence that Defendant utilized various “hazing” techniques against his

student wrestlers, and (3) not allowing Defendant to introduce evidence of possible
                                         STATE V. GOINS

                                        Opinion of the Court



bias by one of the complainants.            We find no error as to Defendant’s first two

challenges, and no prejudicial error as to the third.

                                         I. Background

       Defendant was a teacher and wrestling coach at East Gaston from August 1993

until June 2013. Defendant’s employment with East Gaston ended after he was

arrested and indicted for numerous sex offenses against three of his former wrestling

students (“the complainants”).

                                     A. Allen’s Testimony

       Allen1 testified at trial that he met Defendant in the mid-1990’s at a wrestling

tournament, when Allen was in eighth grade.                 Defendant invited Allen to start

training with the East Gaston wrestling team the following school year. The practices

were more intense than what Allen had been used to. The other wrestlers were

“[b]igger guys, . . . a lot more defined, [a] lot more mature.” The wrestlers and

Defendant also used “vulgar” language during practices, and the wrestlers would

sometimes get “choked-out” in the locker room – by other wrestlers or Defendant –

through the use of an “illegal” wrestling maneuver. After Defendant choked-out a

wrestler, “[h]e would just laugh . . . [and] kind of make a joke of it. . . . [It was]

something that [you would see] fairly often in the wrestling room.”




       1  The names of former East Gaston students in this opinion have been changed to protect their
identities.

                                                -2-
                                   STATE V. GOINS

                                  Opinion of the Court



      During the summer of 1997, Allen traveled with Defendant and the East

Gaston wrestling team to a wrestling camp at Appalachian State University. The

team stayed at a house near the university, and Allen was directed by Defendant to

sleep in the same bed as Defendant. That night, Allen “woke up to [Defendant]

grabbing [Allen’s] hand, . . . putting it on [Defendant’s] penis[,]” and masturbating.

Allen was fourteen or fifteen years old at the time and weighed one hundred ten

pounds.

      Allen joined the East Gaston wrestling team in the fall of 1997, at the

beginning of tenth grade. Allen continued to go on many team trips with Defendant,

which often involved students sharing a hotel room with Defendant. It became

“routine” that Defendant “always [had Allen] sle[ep] in the same bed” as Defendant.

Allen woke up to Defendant using Allen’s hand to masturbate in the middle of the

night “probably over a dozen times” on various trips.

      Allen also testified about a trip to a tournament in Florida that he took with

Defendant and three other wrestlers.         One evening, Defendant and the two

upperclassmen on the trip, Earl and Frank, went into a drug store. Allen and another

underclassman, George, were directed to stay in the car. After Defendant and the

upperclassmen returned to the car, they all went back to the hotel room where they

were staying. Allen testified that, once they were inside the hotel room,

             [Defendant] lock[ed] the door . . . [and he said something]
             like, “All right here we go,” and then he – we started to kind


                                         -3-
                                      STATE V. GOINS

                                     Opinion of the Court



              of fight around, rumble around and . . . [George] and I [got]
              stripped down to our underwear. And then we found out
              what was in the bags. They dumped it all out on the bed;
              the mascara, the lipstick, eyeliner and the whole nine
              yards. [Defendant and the upperclassmen] commenced to
              decorating [us] like cheap hookers. They put lipstick on us,
              the eyeliner, eyelash[,] and then after they decorated us all
              up there, they started using the lipstick and the eyeliner to
              draw on us. They circled our nipples with the lipstick and
              then they started drawing rude comments all over our
              bodies. . . . [For instance, on George, they drew a] large
              arrow pointed down to his ass and then it said, [“]insert
              here[”] . . . . [W]e tried [to fight them off] but they were
              larger than us and after a while we just kind of gave in to
              just ease the pain and . . . made it a game.

Defendant then directed Allen and George to “pose in provocative” positions, such as

one of them “bent over on all fours . . . [and the other] standing behind him” like they

were having anal sex, while Defendant took pictures.

       Frank, Earl, and George testified about this incident at trial, and their

testimony largely corroborated Allen’s testimony. According to Frank and Earl, they

also wrote things like “I’m a faggot[,]” “I am gay[,]” “I suck dick[,]” and “I take it in

the ass” on Allen’s and George’s bodies. Frank testified that Defendant kept the

photos he took that evening in the top drawer of his filing cabinet at East Gaston.

Frank further testified that initially he did not think the “gag” would end up being so

“obscene” and that Defendant told Frank and Earl what to do throughout – including

instructing them to force Allen and George into the provocative positions if they

would not comply. Frank testified “[i]t was one of those things [that started off] . . .

feel[ing] like it was [just] a little bit [of] hazing[,] until [he] actually realized what[ ]

                                            -4-
                                    STATE V. GOINS

                                   Opinion of the Court



was going on; what [he] just did to those kids.” Frank also testified he was afraid

that “the same thing would happen to [him,] or [he] would be beaten[,]” if he did not

comply with Defendant’s commands because Defendant regularly “frogged, . . .

punched, . . . kneed[,] . . . [or put in a] choke-hold” wrestlers who did not “do what he

told [them] to do.” Frank testified that the incident in Florida led, in part, to his

quitting the team, giving up his title of team captain, and moving to another school

to wrestle.

      Regarding Defendant’s general behavior on trips, Allen further testified that

Defendant

              was a big fan of ripping people’s underwear off. . . . Most
              of the time [he did it] in our travel van. . . . He would pull
              over and jump from the driver’s seat to the back, pick
              somebody out, club them down on the back of the head,
              force them down, grab their underwear and just rip them
              off as hard as he could. . . .

              [Other times, wrestlers] had to stand on the bed [in a hotel
              room] and [Defendant] was standing on the bed with us,
              behind us, and we were on the edge of the bed and he had
              our underwear and he was, like, okay, now jump. And we’d
              have to jump off of the bed and we were dangling off the
              bed with him holding our underwear and him trying to pull
              them up to rip them off.

Although Defendant “did [this] to everybody[,]” Allen stated that Defendant targeted

“mostly the smaller” wrestlers for this kind of treatment.

      Allen testified Defendant began coming to Allen’s house in the summer of 1998

to conduct “mental training sessions.” These sessions always occurred while Allen’s


                                          -5-
                                     STATE V. GOINS

                                    Opinion of the Court



parents were at work. Defendant would take Allen into Allen’s bedroom, lock the

door, light a candle, and tell Allen to lie on his bed. Defendant would then run Allen

through various relaxation and visualization exercises. However, during one of these

sessions, after Defendant told Allen to visualize finishing a rigorous work-out in his

mind, Defendant directed Allen to stand, get completely naked, and pretend he was

taking a shower, which Allen did. Defendant then told Allen to lie down on the bed,

and Defendant began talking about a girl Allen had a crush on. Allen testified

              [Defendant] talked about how I liked her and how I thought
              she was pretty and stuff like that. And then he had a wig
              that he put on, a blonde wig. And he kind of said that
              [“Y]ou thought [that girl] was pretty and she turns you
              on. . . . [Y]ou want to be with her, have sex with her[,”] and
              stuff like that[,] and he would kind of take the wig and
              drape it across my body to kind of tickle me all the way
              down. And then after that, I was still naked at the time,
              and he performed oral sex on me while he was wearing the
              wig. And it was tickling me and he just continued the oral
              sex.

During another mental training session, Defendant told Allen to visualize that he

was in “a car that was traveling . . . in a race.”

              [Defendant said] I had to pump [my hand] to cross the
              finish line, to be first. And somewhere along the way
              [Defendant] pulled out his penis and put it in my hand to
              where I had to pump [Defendant’s] penis . . . to make the
              car to go faster[.] . . . I had to pump to cross the finish
              line. . . . [Defendant then] ejaculated . . . in the cup of his
              hand. He said, [“N]ow, you’ve finished the race and you are
              tired and you are thirsty[,”] and he said, [“Y]ou need some
              water.[”] And he . . . made me drink . . . his semen.



                                           -6-
                                    STATE V. GOINS

                                   Opinion of the Court



During another mental training session, Defendant instructed Allen to “act[ ] like

[Defendant’s penis] was an ice cream cone and that it was hot outside and that it was

melting[,] and [Allen] need[ed] to try to lick the ice cream before it melted all the way

off.” Allen testified about a similar instance of sexual contact that occurred during a

team trip to Fargo, North Dakota. Allen testified he did not report these instances

because he was “scared[,] . . . didn’t know who would believe [him],” and was worried

about what people would say if they found out. Allen also “loved wrestling,” was

trying to earn a scholarship, and was concerned that reporting Defendant would

negatively impact his wrestling career.

                                 B. Brad’s Testimony

      Brad, Allen’s younger brother, testified he wrestled at East Gaston from 2000

to 2004, but he began training with Defendant in 1997. At the time, Brad was eleven

years old, and he weighed around sixty pounds. He also began traveling with the

team to tournaments. Brad testified these trips were

             no-holds-barred. . . . [P]hysical abuse became okay
             whether it was the older wrestlers beating the younger
             wrestlers up or whether it was [Defendant] getting mad at
             us, jump[ing] in the back seat and turning . . . his college
             ring around his finger and smacking us [on] the top of the
             head so it wouldn’t leave [a] bruise [that people could
             see]. . . . [Defendant would place me or the other wrestlers
             in a] painful lock or maneuver where it’s like wrenching
             [an] arm back to [the] point where I’m crying, or seeing
             another wrestler in tears. . . . And [Defendant was] just
             smiling the whole time. . . . [It was] just something that
             you had to deal with. . . .


                                          -7-
                                       STATE V. GOINS

                                      Opinion of the Court



              [Sometimes, Defendant would] come up behind us at any
              minute and just put his arm around us, [and] get[ ] us in a
              rear choke-lock[,] which isn’t even a wrestling move, that’s
              a [mixed martial arts] fighting move. [One time, a wrestler
              “lost control of [his] bodily functions” after being subjected
              to this maneuver.] . . .

              [O]ne of [Defendant’s] favorite things used to be, he [would]
              make us hold-up our shirts. And we would lay on the bed
              . . . in [a] hotel room. We’d be laying on the bed and he
              [would] say, “All right, pick your shirt up.” We would have
              to hold our shirt up and he’[d] say, “If you flinch, you’re
              getting another[”] . . . hit on the stomach with his bare
              hand[, and] . . . with his full force[.] . . . [Meanwhile,
              Defendant would say things like,] “You better not flinch.
              Don’t be a pussy. Just take it.” All the while smiling and
              laughing about it while I was in tears. . . .

Brad also testified that Defendant gave wrestlers extreme wedgies “if [they] made

him mad, or if [they] did something wrong, or even . . . just for fun[.]” Brad “saw

[Defendant give a wedgie] so bad to another wrestler one time [that] . . . when

[Defendant] pulled [the wrestler’s] underwear up, there was blood on it from where

he had ripped [the wrestler’s] anus[.]”2

       On one trip, Brad needed to use the bathroom while Defendant was driving the

team back from a tournament. According to Brad, “I told [Defendant] I had to go to

the bathroom . . . [and he said,] ‘[I]f you want to go to the bathroom, you better get

naked[.] . . .’ I said, okay. So I got my clothes off, he stops at [an] old skating rink . . .




       2Several former wrestlers testified they often would cut slits under the elastic of their
underwear to minimize the force needed to rip the underwear from their bodies.

                                             -8-
                                     STATE V. GOINS

                                    Opinion of the Court



[and] he says, ‘[If] you got to go, you got to go.’ He [made] me get out of the car naked,

run out [into] that skating rink parking lot and pee and run back.”

       On another trip in 1999 or 2000, Defendant “forced [Brad] to get naked in front

of him and all the other wrestlers[.]” Defendant then used pink athletic tape to give

Brad some “underwear.” Brad testified

              the tape was on my genitals, on my testicles, around my
              hips just like a pair of underwear would be. And at that
              point [Defendant] began to make me do exercises; jumping
              jacks and squats and push-ups in front of all the other guys
              while they were watching and he is telling me what to do
              with his pair of pink underwear on. And I’m in pain
              because it’s pulling at parts of my body that shouldn’t be
              pulled by tape and it’s just hurting.

Brad testified about another incident when Defendant pulled down the pants of

another smaller wrestler, Henry, in front of the other wrestlers and shaved Henry’s

genitals using a razor and a packet of mayonnaise. Henry also testified at trial and

confirmed that he was shaved by Defendant in front of the other wrestlers.

       In 2001, Defendant taped Brad to another younger wrestler, back to back,

using heavy duty “mat” tape, and then Defendant and the older wrestlers, at

Defendant’s instruction, used “water guns to squirt . . . [their] face[s] and [their] eyes.”

Brad testified Defendant would sometimes get Brad or another “smaller wrestler . . .

in some type of [hold] where they can’t move their upper body . . . and [Defendant]

would pull their arm back . . . and pull [out] a single armpit hair . . . while they’re just

wincing in pain. . . . [Defendant] would do [this] to their nipple hair as well.” Brad


                                           -9-
                                     STATE V. GOINS

                                    Opinion of the Court



testified that, “[f]rom as early as [he] can remember[,] . . . [Defendant had] a motto[ ]

[during team trips:] . . . [‘]What happens on trips, stays on trips; don’t be a pussy.[’] ”

       Defendant also had Brad sleep in Defendant’s bed on some trips. Beginning

on a trip in 1998, when Brad was around twelve years old, Brad would sometimes

wake up to Defendant “holding [Brad’s hand] in a way to where [Brad’s] hand [was]

on [Defendant’s] penis[.]” Other times, Brad would wake up to Defendant touching

Brad’s penis. Over the seven to eight years that Brad trained under Defendant, Brad

slept in the same bed as Defendant about thirty times, and this kind of thing occurred

“[t]en or fifteen times.”

       Defendant began talking to Brad in May 1999 about having “mental training

sessions[,]” which Defendant said had been very helpful for Brad’s older brother,

Allen. Brad was still twelve years old and weighed no more than ninety pounds.

Defendant came over to Brad’s house, and they went in Brad’s room. Defendant

turned off the lights, locked the door, placed a towel in front of a gap under the door,

and lit a candle. Brad was instructed to lie on his bed and Defendant ran Brad

through various relaxation and visualization exercises.

              [Then Defendant said,] “Okay, you’re at a race track and
              you’ve got to win, you want to be the best. So let’s do what
              we’ve got to do to be the best.[”] I’m just laying down on
              my bed . . . [a]nd he said[, “]I want you to reach up and
              you’ve got to grab the throttle.” So I reach my hand up and
              grab . . . his finger.




                                           - 10 -
                                   STATE V. GOINS

                                  Opinion of the Court



Defendant instructed Brad to squeeze his finger harder to go faster and to loosen his

grip as he imagined going around turns.

             [Then Defendant said,] “[O]kay, no[w] you’re back from the
             tournament and some really pretty girls invited you over
             to their house and their parents are out of town . . . [a]nd
             they invited you over to their house and their parents
             aren’t in and they’ve got a hot tub and they want you to get
             in the hot tub.[”]

Defendant instructed Brad to “take [his] clothes off to get into the hot tub.” Brad

removed all of his clothes except for his underwear, but Defendant told him “to get

completely naked” and sit on the floor. Defendant talked “about the girls in the hot

tub and how pretty they were and how they are trying to kiss” Brad. Defendant then

instructed Brad to put his clothes back on and lie on the bed. Defendant had Brad

run through the race car exercise again, but this time when Brad “[r]each[ed] up and

grab[bed] the throttle[,]” Defendant’s penis was in his hand. Brad testified that an

almost identical incident happened two months later in his room, and it happened

two more times the following summer.

      Brad testified he did not report these incidents because he was “scared . . . [and

other people] trusted [Defendant] so much” that he worried no one would believe him.

He also “wanted to be on [the East Gaston wrestling] team [ever] since [he] was a kid

. . . [and the] [l]ast thing [he] wanted to do was to stop that from happening.” The

final incident of sexual contact with Defendant occurred in 2001, toward the end of

Brad’s tenth grade year, when Brad was awakened by Defendant placing Brad’s hand


                                         - 11 -
                                    STATE V. GOINS

                                   Opinion of the Court



on Defendant’s penis. Around that same time, Brad noticed that Defendant started

regularly sleeping with another wrestler on trips, Carl.

                                 C. Carl’s Testimony

      Carl wrestled at East Gaston from 2001 to 2005 and started training with

Defendant when he was still in eighth grade. Two former assistant coaches for the

East Gaston wrestling team testified that Carl had a troubled home life, was “[v]ery

shy[,]” and needed “somebody to pay . . . attention” to him. One coach testified “it

seemed like [Carl] wanted somebody to love, or somebody to love him. And [when]

anybody . . . would show [Carl] attention[,] he was right there with him, almost like

a little puppy dog.”

      Carl testified he was thirteen and weighed less than one hundred pounds when

he started training with Defendant. In June 2001, he travelled with the East Gaston

wrestling team to a wrestling camp in Pembroke. Carl had already roomed with one

of the assistant coaches the first night of camp, but Defendant arrived on the second

day and told the other coach: “I’m going to take [Carl] with me [for the rest of camp].”

Carl was excited by this because he “looked-up” to Defendant. That night, Defendant

conducted a “mental training session” with Carl and ran Carl through some

relaxation and visualization exercises. He told Carl to imagine racing on a luge.

Defendant had Carl squeeze Defendant’s finger to go faster. Defendant removed his

finger and told Carl to grab again. This time, Carl was holding Defendant’s erect

penis. Defendant again instructed Carl to squeeze harder to go faster.

                                          - 12 -
                                     STATE V. GOINS

                                    Opinion of the Court



       The mental training sessions continued throughout Carl’s ninth grade year.

They often involved Carl having “to suck on a lollipop . . . [to] get all the flavor out[,]”

except the “lollipop” was actually Defendant’s penis. Carl testified that Defendant

somehow got his penis to smell and taste like strawberry, which Defendant knew was

Carl’s favorite flavor for candy or ice cream. After several minutes, Defendant would

ejaculate and make Carl swallow it.

       Carl testified these sessions often occurred in the locker room after wrestling

practice, when everyone else had left; Defendant regularly drove Carl home because

Defendant had instructed Carl not to tell his parents what time practice ended. The

sessions also occurred at Defendant’s house and in Defendant’s classroom. Carl

testified these sessions occurred so frequently, that it was hard “to differentiate

between [each session]. It’s almost like me asking you to tell me every time you

washed your hands; it used to happen so much.” Carl also testified about a particular

mental training session where he was “supposed to be” hypnotized, and Defendant

stuck a safety pin through part of his thumb.

       By the end of Carl’s ninth grade year, Defendant would simply “put his hand

on [Carl’s] chest or put his hand on [Carl’s] shoulder and [Carl] just kind of knew” it

was time to do it. Defendant also started performing oral sex on Carl. During Carl’s

eleventh grade year, Defendant started having anal sex with Carl, including during

a team trip to Cleveland, Ohio, where Defendant had anal sex with Carl “every single



                                           - 13 -
                                         STATE V. GOINS

                                        Opinion of the Court



day[.]” Carl testified that it was very painful. During the summer between Carl’s

eleventh and twelfth grade years, Defendant directed Carl to also start having anal

sex with him.       This continued into Carl’s freshman year of college, when Carl

demanded that it stop. However, Defendant and Carl maintained a close relationship

after that.

       In 2010, Carl was involved with mixed martial arts, and he told his trainer

that Defendant had sexually abused him when he was younger. The trainer spoke to

a mutual friend at the mixed martial arts gym, and that friend reported it to the

police. Carl met with the police shortly thereafter, although he was reluctant to

incriminate Defendant. The police continued to contact Carl through the spring of

2013. Carl told Defendant “every time” he met with the police.3

       In April 2013, Defendant asked Carl to kill him because of what he had done

to Carl and because Defendant thought he would “go to hell” if he killed himself. Carl

and Defendant met on the evening of 11 April 2013 and drove to a secluded park in

the woods. As it began to storm, Carl choked Defendant, first using the illegal choke-

out maneuver he had learned while on the East Gaston wrestling team, and then

with a rope, twisted by a dowel, until Defendant’s body was convulsing and face-down

in the mud. However, Defendant survived and regained consciousness after Carl had



       3  In June 2013, several days after Defendant had been arrested, and after both Allen and Brad
told Carl they had given the police statements about what had happened to them, Carl gave the police
a full account of what had happened to him.

                                               - 14 -
                                    STATE V. GOINS

                                   Opinion of the Court



left. According to testimony from Defendant’s wife (“Mrs. Goins”), Defendant called

her around midnight that night and “said that he thought he had been in an accident.”

Mrs. Goins called 911 and Defendant was taken to the hospital by ambulance. Mrs.

Goins testified Defendant was “ really muddy, . . . had a knot on his forehead, what

looked like a boot print on the side of his face, and . . . a rope burn” around his neck.

                           D. Additional Hazing Testimony

      Other former East Gaston wrestlers testified at trial and confirmed that

Defendant hazed, choked-out, and gave extreme wedgies to his students.             Some

former wrestlers testified about a specific instance, during an overnight team lock-in

at East Gaston, when Defendant instructed the upperclassmen to apply Icy-Hot

muscle cream directly onto the younger wrestlers’ genitals and “butt cheeks” using

tongue depressors. They also testified about a team camping trip, during which, at

Defendant’s instruction, the upperclassmen blindfolded the three younger wrestlers

on the trip, led them down a railroad track and into a cave, made the younger

wrestlers strip naked, and then left, so the younger wrestlers would have to find their

way back to camp alone – although their underwear were returned before they had

to make their way back to camp. Defendant was present throughout.

      Later that same evening, at Defendant’s instruction, the upperclassmen

blindfolded the younger wrestlers, pulled them from their tents, led them into the

woods, and forced them to their knees. The younger wrestlers were told they would

have to “suck [a] dick” and that they would be beaten if they did not comply. The

                                          - 15 -
                                         STATE V. GOINS

                                        Opinion of the Court



younger wrestlers had to open their mouths and were forced to suck on a hot dog

smeared with toothpaste. Although there were conflicting accounts, some former

wrestlers, including an upperclassman who participated in the incident, testified that

Defendant was the one holding the hot dog and instructing the younger wrestlers to

suck on it. One of the younger wrestlers who was forced to suck on a hot dog testified

that Defendant later pulled him aside and said they were subjected to this treatment

because Defendant “wanted to see how dedicated [they] were to the team[.]”4

                                   E. Defendant’s Testimony

       Defendant testified at trial that he never had any sexual contact with his

students and that the hazing Allen, Brad, Carl, and other former wrestlers described

at trial was generally “wrestler initiated[.]” However, Defendant did acknowledge

that he would choke-out his students, give them wedgies, hit them with his ring, and

engage in general “horseplay[.]” He also acknowledged buying the cosmetics used in

the incident where Allen and George were stripped and decorated, but he denied

taking any pictures. Defendant testified he thought “hazing” was useful “to find out

[which] wrestlers . . . are weak so they can be . . . culled [from the team]. Because we

want the tougher wrestlers to stay in the program.” Defendant further testified that

he did have a policy of “what happens on trips stays on trips[,]” but the “only reason”



       4  Another wrestler very briefly testified about another incident on that camping trip where he
was told he was going to be branded on his butt cheek by a coat hanger but, at the last second, an ice
cube was applied to his skin. However, he did not testify about the extent, if any, that Defendant was
involved.

                                               - 16 -
                                    STATE V. GOINS

                                   Opinion of the Court



he instituted this rule was because he did not want information about injuries,

weight-classes, and other strategic information to get leaked to other teams before

matches.

      Defendant denied orchestrating the incidents involving younger wrestlers

being forced to suck on a hot dog or Icy-Hot being applied to younger wrestlers’

genitals. He denied shaving Henry with mayonnaise in front of the other wrestlers.

Defendant also testified that he had stopped being so rough with his wrestlers in the

mid-to-late 2000’s after he had “submit[ted] to Christ.” Defendant denied asking Carl

to kill him and testified that he could not remember what happened on that night in

April 2013 when he was taken to the hospital with a rope burn on his neck.

      The jury found Defendant guilty of two counts of statutory sexual offense, six

counts of taking indecent liberties with a minor, four counts of taking indecent

liberties with a student, three counts of sexual activity with a student, and two counts

of crimes against nature. Defendant was given an active sentence of six terms of 4 to

5 months, three terms of 10 to 12 months, six terms of 12 to 15 months, and two terms

of 144 to 182 months, each to be served consecutively. Upon release, Defendant will

be required to register as a sex-offender for thirty years and may be subject to

satellite-based monitoring for the remainder of his natural life. Defendant appeals.

                 II. Defendant’s Motion to Dismiss 13 CRS 57120

      Defendant contends the trial court erred by not granting his motion to dismiss

one of his charges for crimes against nature, in which Defendant allegedly made Allen

                                          - 17 -
                                   STATE V. GOINS

                                  Opinion of the Court



perform oral sex while pretending Defendant’s penis was an ice cream cone (“the ice

cream cone incident”). Specifically, Defendant claims the State failed to “present

substantial evidence [at trial that] this crime occurred in North Carolina.”

             This Court reviews a trial court's denial of a motion to
             dismiss de novo, wherein this Court considers the matter
             anew and freely substitutes its own judgment for that of
             the lower tribunal. Upon the defendant's motion, this
             Court's inquiry is whether there is substantial evidence (1)
             of each essential element of the offense charged, or of a
             lesser offense included therein, and (2) of [the] defendant's
             being the perpetrator of such offense. Substantial evidence
             is such relevant evidence as a reasonable mind might
             accept as adequate to support a conclusion. In making this
             determination, all evidence is considered in the light most
             favorable to the State, and the State receives the benefit of
             every reasonable inference supported by that evidence.

State v. Moore, __ N.C. App. __, __, 770 S.E.2d 131, 136 (citations and quotation marks

omitted), disc. review denied, __ N.C. __, 776 S.E.2d 854 (2015). Moreover,

             a substantial evidence inquiry examines the sufficiency of
             the evidence presented but not its weight, which is a matter
             for the jury. Thus, if there is substantial evidence —
             whether direct, circumstantial, or both — to support a
             finding that the offense charged has been committed and
             that the defendant committed it, the case is for the jury and
             the motion to dismiss should be denied.

State v. Hunt, 365 N.C. 432, 436, 722 S.E.2d 484, 488 (2012).

      In support of Defendant’s contention that the State failed to produce

substantial evidence that the ice cream cone incident occurred in North Carolina,

Defendant provides this Court with the following excerpt between Allen and the

prosecutor at trial:

                                         - 18 -
                                 STATE V. GOINS

                                Opinion of the Court



            Q.   And this was in your bedroom under the same
                 situation? Do you know if this was done during one of
                 these trainings in your bedroom? Did this happen in
                 your bedroom during one of these mental training
                 exercises?

            A.   I'm not one hundred percent if this one was in my
                 bedroom or not.

            Q.   Where would you have been, if not?

            A.   This one may have been at – when we were at Fargo,
                 North Dakota, a large tournament out there.

However, not contained in Defendant’s brief is the exchange that immediately

followed:

            Q.   If you told the detective when he was first
                 investigating this that it happened during that
                 summer, would that have been accurate?

            A.   Yes.

            Q.   So you’re saying that you remember it happening but
                 you’re having trouble placing where it happened.

                 (Pause)

            Q.   Let me back up. Did he – when this happened with
                 the ice cream cone, was it during the summer time?

            A.   Yes.

            Q.   Was it with a candle?

            A.   Yes.

            Q.   Were you on your – I think you said you had a futon
                 bed?

            A.   Yes.


                                         - 19 -
                                    STATE V. GOINS

                                   Opinion of the Court



               Q.   So would it have been in your bedroom or would it
                    have been in – would it have been in your bedroom on
                    the futon bed?

               A.   Yes. Yes.

The State also introduced a video at trial, without any limiting instruction requested

by Defendant, of an interview between Allen and the police. During the interview,

Allen outlined in great detail how the ice cream cone incident occurred in his bedroom

in Gaston County. Accordingly, the State presented sufficient substantial evidence

that this offense occurred in North Carolina. Id. Defendant’s argument is without

merit.

                     III. Admissibility of the Hazing Testimony

         Defendant challenges the admission of testimony from several former East

Gaston wrestlers that Defendant utilized various “hazing” techniques against his

wrestlers (“the hazing testimony”). Specifically, Defendant contends that the hazing

testimony was inadmissible under N.C. Gen. Stat. § 8C-1, Rule 404(b) (2013), on the

grounds that it “only showed . . . Defendant’s propensity for aberrant behavior” and

lacked “sufficient commonality” with the sexual misconduct charged. Defendant also

contends that the hazing testimony was inadmissible under N.C. Gen. Stat. § 8C-1,

Rule 403 (2013), on the ground that it was unduly prejudicial. “We review de novo

the legal conclusion that the evidence is, or is not, within the coverage of Rule 404(b).

We then review the trial court's Rule 403 determination for abuse of discretion.” State

v. Beckelheimer, 366 N.C. 127, 130, 726 S.E.2d 156, 159 (2012).

                                          - 20 -
                                        STATE V. GOINS

                                       Opinion of the Court



       As a preliminary matter, we must determine whether Defendant preserved his

challenge to the hazing testimony. Defendant filed a pre-trial motion to exclude

evidence that Defendant hazed his wrestlers. The trial court denied Defendant’s

motion to the extent that the hazing testimony was admissible under Rule 404(b).

However, the trial court also stated that it was “probably going to have to address

[any Rule 403] concerns on a case-by-case basis.” During trial, Defendant did not

make contemporaneous objections to all of the hazing testimony that he contests in

his brief, thereby failing to preserve those particular pieces of challenged testimony

for appellate review. See State v. Gray, 137 N.C. App. 345, 348, 528 S.E.2d 46, 48

(2000) (holding that the defendant “failed to preserve [an] issue for [appellate] review”

by failing to make a contemporaneous objection when the challenged evidence was

presented at trial, but “elect[ing] to employ [the Court’s] discretionary powers under

N.C.R. App. P. 2 [to] address [the] issue.”).           Nonetheless, because the properly

preserved portions of the challenged testimony are necessarily intertwined with the

unpreserved portions, as in Gray, we elect to employ this Court’s discretionary powers

under Rule 2 of the North Carolina Rules of Appellate Procedure to fully address the

challenge contained in Defendant’s brief. See id.; N.C.R. App. P. 2.5



       5 However, in the section of Defendant’s brief challenging the hazing testimony, Defendant
does not cite to the record, or expressly challenge, any of the testimony from the complainants,
discussed supra, that also could be considered evidence of “hazing” by Defendant. Accordingly, any
challenge Defendant may have had as to that specific testimony under N.C. Gen. Stat. §§ 8C-1, Rules
403 and 404(b) has been abandoned. See N.C.R. App. P. 28 (“Issues not presented and discussed in a



                                              - 21 -
                                           STATE V. GOINS

                                          Opinion of the Court



                        A. The Hazing Testimony Under Rule 404(b)

        Defendant first challenges the admissibility of the hazing testimony under

N.C.G.S. § 8C-1, Rule 404(b). Pursuant to this rule, “[e]vidence of other crimes,

wrongs, or acts is not admissible to prove the character of a person in order to show

that he acted in conformity therewith. It may, however, be admissible for other

purposes, such as proof of motive, opportunity, intent, preparation, [or] plan[.]” Id.

Rule 404(b) evidence also may be introduced to “explain[ ] the context, motive[,] and

set-up of the crime[s], . . . [if it] forms an integral and natural part of an account of

the crime, or is necessary to complete the story of the crime for the jury.” State v.

Agee, 326 N.C. 542, 548, 391 S.E.2d 171, 174 (1990) (citation omitted). “Rule 404(b)

state[s] a clear general rule of inclusion[.]” Id. at 550, 391 S.E.2d at 175 (citation

omitted). It allows for the admission of evidence, “as long as it is relevant to any fact

or issue other than the defendant's propensity to commit the crime[s]” charged. State

v. White, 340 N.C. 264, 284, 457 S.E.2d 841, 852–53 (1995) (emphasis added).

        However, Rule 404(b) is “constrained by the requirements of similarity and

temporal proximity.” Beckelheimer, 366 N.C. at 131, 726 S.E.2d at 159 (citation and

quotation marks omitted).6 The North Carolina Supreme also has warned that

                [w]hen evidence of a prior crime [or bad act] is introduced,
                the natural and inevitable tendency for a judge or jury is to


party's brief are deemed abandoned.”); Viar v. N.C. Dep't of Transp., 359 N.C. 400, 402, 610 S.E.2d
360, 361 (2005) (“It is not the role of the appellate courts . . . to create an appeal for an appellant.”).
         6 Defendant does not argue in his brief that any of the hazing testimony was inadmissible at

trial for lack of temporal proximity to the crimes charged.

                                                  - 22 -
                                    STATE V. GOINS

                                   Opinion of the Court



             give excessive weight to the vicious record of crime thus
             exhibited and either to allow it to bear too strongly on the
             present charge or to take the proof of it as justifying a
             condemnation, irrespective of the accused’s guilt of the
             present charge.

State v. Carpenter, 361 N.C. 382, 387–90, 646 S.E.2d 105, 109–11 (2007) (citations

and quotation marks omitted) (excluding 404(b) evidence of a past crime that

“describe[d] only generic [illegal] behavior”). Accordingly, because of this “dangerous

tendency . . . to mislead [the jury] and raise a legally spurious presumption of guilt,”

the Court has required that such evidence “be subjected to strict scrutiny by the

courts.” State v. Al-Bayyinah, 356 N.C. 150, 154, 567 S.E.2d 120, 122 (2002) (also

excluding 404(b) evidence that described only “generic” illegal behavior).

      In response to Defendant’s contention that the hazing testimony “only showed

. . . Defendant’s propensity for aberrant behavior[,]” the State argues in its brief that

the hazing testimony was admissible under Rule 404(b) because it was “highly

probative” of Defendant’s alleged intent, plan, or scheme to commit the crimes

alleged, in that it helped explain “how [D]efendant selected his victims, why these

boys submitted to [D]efendant’s increasingly sexual demands, and why the

[complainants] never told anyone about the abuse.” The State also argues that this




                                          - 23 -
                                            STATE V. GOINS

                                           Opinion of the Court



testimony explained Defendant’s scheme to utilize “grooming behavior” in order to

prepare his students for sexual activity.7

        Although the State’s brief focuses largely on cases from other jurisdictions

holding that expert testimony of grooming behavior may be admissible at trial, our

appellate courts have long recognized that lay testimony and other evidence can be

admissible under Rule 404(b) to show that a defendant engaged in grooming-like

behavior. In State v. Williams, 318 N.C. 624, 625, 350 S.E.2d 353, 354 (1986), the

defendant was convicted of raping his daughter.                      At trial, the defendant’s wife

testified that the defendant had taken her and the daughter “to an x-rated movie and

had told [the daughter] to look at scenes depicting graphic sexual acts.” Id. at 626–

27, 631, 350 S.E.2d at 355, 357.                   On appeal, the defendant challenged the

admissibility of this evidence under Rule 404(b). Id. However, our Supreme Court

held that this testimony was admissible for the purposes of Rule 404(b), because “the

daughter's presence at the film at defendant's insistence, and his comments to her[,]

show his preparation and plan to engage in sexual intercourse with her and assist in

that preparation and plan by making her aware of such sexual conduct and arousing

her.” Id. at 632, 350 S.E.2d at 538.



        7  Generally, “[g]rooming refers to deliberate actions taken by a defendant to . . . form[ ] . . . an
emotional connection with the child and . . . reduc[e] . . . the child's inhibitions in order to prepare the
child for sexual activity.” See United States v. Chambers, 642 F.3d 588, 593 (7th Cir. 2011). Grooming
behavior may include “gift-giving, isolating the victim from his guardians, and activity designed to
desensitize the victim to sexual advances, e.g., touching in an innocuous manner and thereafter
escalating the sexual nature of the touches.” United States v. Hitt, 473 F.3d 146, 152 (5th Cir. 2006).

                                                   - 24 -
                                   STATE V. GOINS

                                  Opinion of the Court



      Similarly, in State v. Brown, 178 N.C. App. 189, 193, 631 S.E.2d 49, 52 (2006),

the complainant, a young girl, testified, inter alia, that the defendant showed her

pornographic photos, leading up to the time he began molesting and raping her. The

trial court allowed the State to introduce those photos into evidence at trial. Id. On

appeal, the defendant raised a 404(b) challenge to the admission of the photos but not

to any of the complainant’s testimony. Id. at 191, 631 S.E.2d at 51. Nonetheless, this

Court held that the photos were admissible because they “served to corroborate [the

complainant’s] testimony of [the] defendant's actions and provided evidence of [the

defendant’s] plan and preparation to engage in sexual activities with [the

complainant].” Id. at 193–94, 631 S.E.2d at 52–53.

      The present case is distinguishable from Williams and Brown, to the extent

that the hazing techniques utilized by Defendant were – to varying degrees – not

overtly sexual or pornographic. Nonetheless, our Court also has held that, when a

defendant is charged with a sex crime, 404(b) evidence presented at trial does not

necessarily need to be limited to other instances of sexual misconduct.

      In State v. Strickland, 153 N.C. App. 581, 584, 570 S.E.2d 898, 901 (2002), the

defendant was charged with raping his ex-wife. The ex-wife testified at trial that she

“suffered physical abuse throughout her marriage to [the] defendant,” which ended a

year before the alleged rape occurred. Id. at 590, 570 S.E.2d at 904. On appeal, the

Defendant challenged the admissibility of this testimony under Rule 404(b), on the



                                         - 25 -
                                   STATE V. GOINS

                                  Opinion of the Court



ground that “the evidence of previous abuse was not a sufficiently similar act” to the

crime charged. Id. at 589, 570 S.E.2d at 904. However, this Court held that the ex-

wife’s testimony was admissible under Rule 404(b), in part, because,

             [w]hether sexual in nature or not, [the] defendant had a
             history of attacking [the complainant] and asserting his
             physical power over her. The evidence of defendant's prior
             abuse of [the complainant] was relevant to prove his
             pattern of physical intimidation of [the complainant].

Id. at 590, 570 S.E.2d at 904–05 (emphasis added).

      The present case also is distinguishable from Williams and Brown, in that the

challenged hazing techniques testified to at trial were used on people other than the

complainants. However, our appellate courts also have allowed the introduction of

404(b) evidence involving prior bad acts committed against people other than the

purported victims in order to establish a common scheme or to provide necessary

context to explain how the alleged crimes occurred.

      In State v. Paddock, 204 N.C. App. 280, 281, 696 S.E.2d 529, 530 (2010), the

defendant was charged with felonious child abuse inflicting serious bodily injury and

felony murder, arising out of the death of her three-year-old son. Although the

defendant was not charged with abusing her six surviving children, the trial court

admitted 404(b) testimony from the surviving children that the defendant had

engaged in a “pattern of abuse” against the surviving children, in which she “sought

to control their behavior with daily routines and a pattern of corporal punishment

that became more severe [over time] . . . and escalated significantly in the months

                                         - 26 -
                                    STATE V. GOINS

                                   Opinion of the Court



prior to [the three-year-old’s] death.” Id. at 285–86, 696 S.E.2d at 533. Although not

all of that alleged mistreatment was necessarily life-threatening, on appeal, this

Court held that the trial court did not err by admitting the 404(b) testimony from the

surviving children on the grounds that it was used to show the “defendant's intent,

plan, scheme, system or design to inflict cruel suffering, as well as malice and lack of

accident” with respect to the crimes charged. Id. at 286, 696 S.E.2d at 533–34.

      In the present case, the hazing testimony tended to show that Defendant

exerted great physical and psychological power over his students, singled out smaller

and younger wrestlers for particularly harsh treatment, and subjected them to

degrading and often quasi-sexual situations. “Whether sexual in nature or not,”

Strickland, 153 N.C. App. at 590, 570 S.E.2d at 904, and regardless of whether some

wrestlers allegedly were not victimized to the same extent as the complainants, see

Paddock, 204 N.C. App. at 285–86, 696 S.E.2d at 533, the hazing testimony had

probative value beyond the question of whether Defendant had a “propensity for

aberrant behavior.” See White, 340 N.C. at 284, 457 S.E.2d at 852–53.

      Moreover, we are unpersuaded by Defendant’s remaining argument that the

hazing testimony was inadmissible under Rule 404(b) simply because the alleged

crimes occurred “when the [complainants were] alone with” Defendant, while most of

the alleged hazing occurred in a group setting. Instead, the hazing testimony was

introduced to show a specific intent, plan, or scheme by Defendant to create an



                                          - 27 -
                                   STATE V. GOINS

                                  Opinion of the Court



environment within the East Gaston wrestling program that allowed Defendant to

target particular students, groom them for sexual contact, and secure their silence.

      Accordingly, the present case also is distinguishable from Carpenter and Al-

Bayyinah, in that the 404(b) testimony did not describe behavior that was “generic”

to the crimes charged against Defendant. Even accounting for the admonitions in

Carpenter, 361 N.C. at 387–88, 646 S.E.2d at 109–10, and Al-Bayyinah, 356 N.C. at

154, 567 S.E.2d at 122, that courts should be cautious in admitting evidence of other

crimes or bad acts, the hazing testimony fell within the permissible bounds of Rule

404(b). See Williams, 318 N.C. at 632, 350 S.E.2d at 358; Paddock, 204 N.C. App. at

285–86, 696 S.E.2d at 533–34; Brown, 178 N.C. App. at 193–94, 631 S.E.2d at 52–53;

Strickland, 153 N.C. App. at 590, 570 S.E.2d at 904–05. Therefore, the trial court did

not err by admitting the hazing testimony under Rule 404(b).

                     B. The Hazing Testimony Under Rule 403

      Defendant next challenges the admissibility of the hazing testimony under

N.C.G.S. § 8C-1, Rule 403.      Pursuant to Rule 403, evidence that is otherwise

admissible “may be excluded if its probative value is substantially outweighed by the

danger of unfair prejudice, confusion of the issues, or misleading the jury, or by

considerations of undue delay, waste of time, or needless presentation of cumulative

evidence.” Id.

      Defendant’s challenge to the hazing testimony under Rule 403 primarily rests

on the assertion in his brief that the present case is similar to State v. Simpson, 297

                                         - 28 -
                                    STATE V. GOINS

                                   Opinion of the Court



N.C. 399, 255 S.E.2d 147 (1979). In Simpson, the defendant was tried for murder,

burglary, robbery, and larceny. Id. at 400, 255 S.E.2d at 148–49. The defendant

confessed to those crimes during a police interrogation. Id. at 406–07, 255 S.E.2d at

152. He also confessed to the police, inter alia, of “having committed sodomy with a

dog[.]” Id. at 407, 255 S.E.2d at 152. At trial, “[a]fter the State introduced evidence

that defendant had confessed to sodomy with a dog[,] it spent a large part of the trial

proving that defendant did, indeed, commit sodomy with a dog.” Id. at 407, 255

S.E.2d at 152–53. On appeal, our Supreme Court granted the defendant a new trial

because the question of whether the defendant committed sodomy with a dog was

“totally irrelevant” to the crimes charged and the State’s persistent focus on this issue

at trial unduly prejudiced the defendant.          Id. at 407–08, 255 S.E.2d at 153.

Accordingly, in the present case, Defendant argues that the hazing testimony

resulted in “mini trials of irrelevant and collateral evidence” that were unrelated to

the issue of Defendant's guilt of the crimes charged.

      We are unpersuaded. As discussed supra, the hazing testimony was highly

probative of Defendant’s intent, plan, or scheme to carry out the crimes charged

against him. Although the State did spend a measurable portion of trial eliciting

testimony from witnesses on these hazing techniques, we do not believe this is




                                          - 29 -
                                           STATE V. GOINS

                                          Opinion of the Court



necessarily conclusive of Defendant’s challenge.8                   Defendant was charged with

numerous crimes that occurred over the span of almost a decade, a time during which

many students came and went from the East Gaston wrestling program. Defendant’s

use of hazing techniques appears to have continued throughout that time. It was

reasonably necessary for the State to show that Defendant’s conduct was ongoing and

pervasive in order to explain how each complainant fell prey to Defendant and how

these alleged crimes continued unabated for so long. Accord State v. Shamsid-Deen,

324 N.C. 437, 445, 379 S.E.2d 842, 847 (1989) (“When similar acts have been

performed continuously over a period of years, the passage of time serves to prove,

rather than disprove, the existence of a plan.”). Therefore, the State’s elicitation of

the hazing testimony at trial was not excessive. We also do not believe it derailed

Defendant’s trial from the overall focus of establishing whether the crimes for which

he was charged actually occurred.

        It is conceivable, however, that the State eventually could have run afoul of

Rule 403 had it continued to spend more time at trial on the hazing testimony, or had

it elicited a similar amount of 404(b) testimony on ancillary, prejudicial matters that


        8   Defendant challenges the testimony of certain wrestlers during the State’s case-in-chief,
whose testimony spans slightly more than two hundred pages of trial transcript. Excluding
conversations held outside the presence of the jury, procedural and housekeeping discussions, and
testimony on other matters, but including cross-examination of the State’s witnesses, the hazing
testimony from other wrestlers that is challenged in Defendant’s brief makes up about seventy pages
of trial transcript. To put this in context, the State’s case-in-chief is covered in more than one thousand
pages of trial transcript. Defendant’s case-in-chief makes up more than nine hundred pages of trial
transcript. Yet, Defendant directs this Court to a total of six pages therein in which he claims to have
spent time refuting the challenged hazing testimony.

                                                  - 30 -
                                     STATE V. GOINS

                                    Opinion of the Court



had little or no probative value regarding Defendant’s guilt. See State v. Hembree,

367 N.C. 2, 14–16, 770 S.E.2d 77, 86–87 (2015) (granting the defendant a new trial,

in part, because the trial court “allow[ed] the admission of an excessive amount” of

404(b) evidence regarding “a victim for whose murder the accused was not currently

being tried”); accord Simpson, 297 N.C. at 407–08, 255 S.E.2d at 153. However, that

is not the case here. Accordingly, the trial court did not abuse its discretion under

Rule 403 by admitting the hazing testimony that was presented at trial.

                     IV. Exclusion of Evidence of Bias by Brad

      Defendant challenges the trial court’s refusal “to allow defense counsel to cross-

examine [Brad] about statements he allegedly made to police and his wife that he

was addicted to porn[,] . . . [had] an extramarital affair[,] and that he could not control

his behavior because of what [Defendant] did to him[,]” (“the bias evidence”).

Specifically, Defendant contends the trial court erred by prohibiting him from

introducing the bias evidence because it would have shown Brad had a reason to

fabricate allegations against Defendant – both to mitigate things with his wife and to

save his military career, as adultery is a court-martialable offense.

      At trial, the State preemptively moved to exclude the bias evidence before

calling Brad as a witness for the State. After hearing arguments from both the State

and Defendant, the trial court excluded the bias evidence on the grounds that: (1) it

was not relevant, per N.C. Gen. Stat. § 8C-1, Rule 401 (2013); (2) it was rendered

inadmissible under North Carolina’s Rape Shield Statute, per N.C. Gen. Stat. § 8C-

                                           - 31 -
                                    STATE V. GOINS

                                   Opinion of the Court



1, Rule 412 (2013) (“the Rape Shield Statute”); and (3) any probative value this

evidence might have had was substantially outweighed by the danger of unfair

prejudice, per N.C.G.S. § 8C-1, Rule 403. Defendant contends the trial court erred in

its decision. We agree.

                   A. The Bias Evidence Under Rules 401 and 412

      Defendant first challenges the trial court’s decision to exclude the bias evidence

because it was irrelevant under N.C.G.S. § 8C-1, Rule 401, and was rendered

inadmissible by the Rape Shield Statute, N.C.G.S. § 8C-1, Rule 412. N.C.G.S. § 8C-

1, Rule 401 defines “[r]elevant evidence” as “evidence having any tendency to make

the existence of any fact that is of consequence to the determination of the action

more probable or less probable than it would be without the evidence.”           North

Carolina’s Rape Shield Statute provides that

             [n]otwithstanding any other provision of law, the sexual
             behavior of the complainant is irrelevant to any issue in
             the prosecution unless such behavior:

             (1)   Was between the complainant and the defendant; or

             (2)   Is evidence of specific instances of sexual behavior
                   offered for the purpose of showing that the act or acts
                   charged were not committed by the defendant; or

             (3)   Is evidence of a pattern of sexual behavior so
                   distinctive and so closely resembling the defendant's
                   version of the alleged encounter with the complainant
                   as to tend to prove that such complainant consented
                   to the act or acts charged or behaved in such a manner
                   as to lead the defendant reasonably to believe that the
                   complainant consented; or

                                          - 32 -
                                             STATE V. GOINS

                                            Opinion of the Court



                  (4)   Is evidence of sexual behavior offered as the basis of
                        expert psychological or psychiatric opinion that the
                        complainant fantasized or invented the act or acts
                        charged.

N.C.G.S. § 8C-1, Rule 412(b).9

        The State primarily argues in its brief – and Defendant does not dispute – that

the bias evidence does not fit within one of the prongs of Rule 412(b). The State

contends that this rendered the bias evidence inadmissible. In response, Defendant

directs this Court to State v. Martin, __ N.C. App. __, 774 S.E.2d 330, disc. review

denied, __ N.C. __, 775 S.E.2d 844 (2015). In Martin, the defendant, a high school

substitute teacher, was accused of sexually assaulting a female student. Id. at __,

774 S.E.2d at 331. The student testified that the defendant walked into the boy’s

locker room, saw that she was hanging out with two football players, told the boys to

leave, and then demanded that she perform oral sex on him. Id. at __, 774 S.E.2d at

331–32. At trial, the defendant sought to introduce testimony from himself and two


        9   N.C.G.S. § 8C-1, Rule 412(d) also provides that

                  [b]efore any questions pertaining to [the sexual history of a witness]
                  are asked[,] . . . the proponent of such evidence shall first apply to the
                  court for a determination of the relevance of the [evidence.] . . . When
                  application is made, the court shall conduct an in camera hearing,
                  which shall be transcribed, to consider the proponent's offer of proof
                  and the argument of counsel, including any counsel for the
                  complainant, to determine the extent to which such behavior is
                  relevant. In the hearing, the proponent of the evidence shall establish
                  the basis of admissibility of such evidence.

The State contends in its brief that Defendant “failed to make any offer of proof” for the bias evidence
at trial, as required by Rule 412(d). However, right before the charge conference at trial, the trial
court expressly allowed Defendant to make an offer of proof on this matter.

                                                   - 33 -
                                   STATE V. GOINS

                                  Opinion of the Court



other witnesses that the student was performing oral sex on the football players when

the defendant entered the locker room. Id. at __, 774 S.E.2d at 332. The defendant

contended that this evidence was necessary to show that the student had a reason to

fabricate her accusations against the defendant, to cover up her true actions. Id.

However, after the defendant’s counsel made an offer of proof concerning this

evidence, “the trial court ruled that the evidence was per se irrelevant because the

evidence did not fit under any of the four exceptions provided in our Rape Shield

Statute[.]” Id.

      On appeal, this Court noted that

             [o]ur Supreme Court has expressly held that the four
             exceptions set forth in the Rape Shield Statute do not
             provide “the sole gauge for determining whether evidence
             is admissible in rape cases.” State v. Younger, 306 N.C.
692, 698, 295 S.E.2d 453, 456 (1982). As our Supreme
             Court has explained, the Rape Shield Statute “define[s]
             those times when [other] sexual behavior of the
             complainant is relevant to issues raised in a rape trial and
             [is] not a revolutionary move to exclude evidence generally
             considered relevant in trials of other crimes.” State v.
             Fortney, 301 N.C. 31, 42, 269 S.E.2d 110, 116 (1980)
             (emphasis added). That is, “the [Rape Shield Statute] was
             not intended to act as a barricade against evidence which
             is used to prove issues common to all trials.” Younger, 306
N.C. at 697, 295 S.E.2d at 456 (emphasis added). More
             recently, our Court has held that there may be
             circumstances where evidence which touches on the sexual
             behavior of the complainant may be admissible even
             though it does not fall within one of the categories in the
             Rape Shield Statute. See State v. Edmonds, 212 N.C. App.
575, 580, 713 S.E.2d 111, 116 (2011) (noting that “[t]he lack



                                         - 34 -
                                   STATE V. GOINS

                                  Opinion of the Court



             of a specific basis under [the Rape Shield Statute] for
             admission of evidence does not end our analysis”)[.] . . .

             Where the State's case in any criminal trial is based largely
             on the credibility of a prosecuting witness, evidence
             tending to show that the witness had a motive to falsely
             accuse the defendant is certainly relevant. The motive or
             bias of the prosecuting witness is an issue that is common
             to criminal prosecutions in general and is not specific to
             only those crimes involving a type of sexual assault.

             [Accordingly,] [t]he trial court erred by concluding that the
             evidence was inadmissible per se because it did not fall
             within one of the four categories in the Rape Shield
             Statute.

Id. at __, 774 S.E.2d at 335–36 (footnote omitted).

      With respect to N.C.G.S. §§ 801-C, Rules 401 and 412, the present case is

indistinguishable from Martin in any meaningful way. The State’s case for the

charges involving Brad was “based largely on the credibility of [Brad as] a prosecuting

witness[.]” Martin, ___ N.C. App. at ___, 774 S.E.2d at 336. Defendant sought to

introduce “evidence tending to show that [Brad] had a motive to falsely accuse”

Defendant. See id. Although, unlike in Martin, Defendant sought to introduce the

bias evidence during cross-examination of a prosecuting witness, see id. at __, 774

S.E.2d at 334 (distinguishing Martin from State v. Black, 111 N.C. App. 284, 432
S.E.2d 710 (1993), in part, because the defendant in Martin did not seek to introduce

bias evidence during cross-examination of the complainant), the present case is also

distinguishable from Black because Defendant did not seek to cross-examine a

prosecuting witness about his or her general sexual history. Cf. Black, 111 N.C. App.

                                         - 35 -
                                    STATE V. GOINS

                                   Opinion of the Court



at 289–90, 432 S.E.2d at 714. Instead, Defendant had identified specific pieces of

evidence that could show Brad had a reason to fabricate his allegations against

Defendant. Accord Olden v. Kentucky, 488 U.S. 227, 232–33, 102 L. Ed. 2d 513, 519–

21 (1988) (per curiam) (holding that the defendant, on cross-examination, must be

allowed to introduce evidence of the complainant’s relationship with her boyfriend, in

order to challenge the credibility of her allegations of rape against the defendant).

      The bias evidence was “certainly relevant” under N.C.G.S. § 801-C, Rule 401.

See id. at __, 774 S.E.2d at 335–36; see also Younger, 306 N.C. at 697, 295 S.E.2d at

456 (“In this case, as in most sex offense cases, the prosecuting witness' testimony is

crucial to the State's evidence and [his or] her credibility as a witness can easily

determine the outcome at trial.”). It also was not barred by N.C.G.S. § 801-C, Rule

412. See Martin, __ N.C. App. at __, 774 S.E.2d at 335–36; see also State v. Thompson,

139 N.C. App. 299, 309, 533 S.E.2d 834, 841 (2000) (“The [R]ape [S]hield [S]tatute . . .

does not apply to false accusations[.]”). Therefore, the trial court erred by excluding

the bias evidence under N.C.G.S. §§ 801-C, Rules 401 and 412.

                        B. The Bias Evidence Under Rule 403

      However, as discussed supra, N.C.G.S. § 8C-1, Rule 403 provides that

otherwise admissible evidence still “may be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice, confusion of the issues,

or misleading the jury, or by considerations of undue delay, waste of time, or needless

presentation of cumulative evidence.” “[A]lthough cross-examination is a matter of

                                          - 36 -
                                    STATE V. GOINS

                                   Opinion of the Court



right, the scope of cross-examination is subject to appropriate control in the sound

discretion of the court.” State v. Coffey, 326 N.C. 268, 290, 389 S.E.2d 48, 61 (1990)

(citation omitted).   Defendant contends the trial court abused its discretion by

excluding the bias evidence under Rule 403. We agree.

      “[A] trial court may, of course, impose reasonable limits on defense counsel's

inquiry into the potential bias of a prosecution witness, to take account of such factors

as harassment, prejudice, confusion of the issues, the witness' safety, or interrogation

that [would be] repetitive or only marginally relevant[.]” Olden, 488 U.S. at 232, 102

L. Ed. 2d at 520 (citation and quotation marks omitted). However, “[t]he right of

confrontation is an absolute right rather than a privilege, and it must be afforded an

accused not only in form but in substance.” State v. Watson, 281 N.C. 221, 230, 188
S.E.2d 289, 294 (1972). Although

             the trial court has broad discretion in determining whether
             to admit or exclude evidence, and we are sympathetic to
             the trial court's legitimate worry that [certain] evidence
             could complicate the case [before it,] . . . we have long held
             that “[c]ross-examination of an opposing witness for the
             purpose of showing . . . bias or interest is a substantial legal
             right, which the trial judge can neither abrogate nor
             abridge to the prejudice of the cross-examining party.”

State v. Lewis, 365 N.C. 488, 496–97, 724 S.E.2d 492, 498–99 (2012) (quoting State v.

Hart, 239 N.C. 709, 711, 80 S.E.2d 901, 903 (1954)) (holding the trial court abused its

discretion by excluding bias evidence that the lead investigating detective had

tampered with the jury in the defendant’s previous trial).


                                          - 37 -
                                   STATE V. GOINS

                                  Opinion of the Court



      The rules discussed above are well-established. However, our Courts have

rarely had to resolve the ultimate question of whether a trial court abused its

discretion under Rule 403 by excluding otherwise admissible evidence pertaining to

the sexual conduct of a prosecuting witness. See, e.g., Younger, 306 N.C. at 697–98,

295 S.E.2d at 456–67 (holding that evidence of other sexual conduct to establish bias

was not rendered inadmissible by the Rape Shield Statute, but not asked to resolve

whether the probative value of this evidence was substantially outweighed by its

prejudicial effect); State v. Rorie, __ N.C. App. __, __, 776 S.E.2d 338, 345 (same),

allowing temporary stay __ N.C. __, 776 S.E.2d 512 (2015); Martin, __ N.C. App. at

__, 774 S.E.2d at 336 (same).

      In Edmonds, 212 N.C. App. at 576, 713 S.E.2d at 113, the defendant was

accused of raping a fifteen-year-old girl. After the alleged assault, the complainant

allegedly gave inconsistent statements about her general sexual history to the police

and medical personnel. Id. at 579, 713 S.E.2d at 115. The defendant sought to

introduce these inconsistent statements to attack the complainant’s credibility. Id.

The trial court denied admission of this evidence under the Rape Shield Statute. Id.

      This Court held that evidence of the complainant’s inconsistent statements

regarding her sexual history was not rendered inadmissible by the Rape Shield

Statute, but it was properly excluded, in part, because it “bore no direct relationship

to the incident in question[.]” Id. at 581, 713 S.E.2d at 116. “In essence, [the]



                                         - 38 -
                                         STATE V. GOINS

                                        Opinion of the Court



defendant asked the trial court to do what our Supreme Court said it should not in

Younger, to admit ‘some distant sexual encounter which has no relevance to this case

other than showing [that] the witness [was] sexually active.’ ” Id. at 581–82, 713

S.E.2d at 117 (quoting Younger, 306 N.C. at 696, 295 S.E.2d at 456).10

       The present case is distinguishable from Edmonds. Defendant did not seek to

discredit Brad generally by introducing evidence of completely unrelated sexual

conduct at trial. Instead, Defendant sought to introduce specific evidence that Brad

told “police and his wife that he was addicted to porn . . . [and had] an extramarital

affair[,] . . . [in part] because of what [Defendant] did to him.” Defendant wanted to

show that those statements revealed Brad had a reason to fabricate his allegations

against Defendant – to mitigate things with his wife and protect his military career.

Unlike Edmonds, the bias evidence that Defendant sought to introduce addressed a

direct, “causative link between the proposed impeachment and the incident[s] in

question” and emanated from two potentially strong sources of bias. See id at 581,
713 S.E.2d at 116; accord Younger, 306 N.C. at 698, 295 S.E.2d at 456 (noting that

prior sexual conduct by a witness may have “low probative value and high prejudicial

effect[,]” “absent some factor which ties it to the specific act which is the subject of

the trial”). “While a trial court may, of course, impose reasonable limits on defense

counsel's inquiry into the potential bias of a prosecution witness, . . . the limitation


       10 The Court in Edmonds did not consider the possibility of Constitutional error by the trial
court because the defendant did not preserve that issue for appeal. Id. at 577–78, 713 S.E.2d at 114.

                                               - 39 -
                                            STATE V. GOINS

                                          Opinion of the Court



here was beyond reason.” Olden, 488 U.S. at 232–33, 102 L. Ed. 2d at 519–21 (per

curiam) (citation and quotation marks omitted) (holding that the trial court erred by

refusing to allow the defendant to cross-examine the complainant about whether she

fabricated rape allegations against the defendant in order to preserve her

relationship with her boyfriend). Therefore, the trial court abused its discretion by

excluding the bias evidence under N.C.G.S. § 801-C, Rule 403.11

                                             C. Prejudice

       However, this Court must also determine whether the trial court's error

unduly prejudiced Defendant, thereby warranting a new trial on the charges

involving Brad. See Lewis, 365 N.C. at 497, 724 S.E.2d at 499 (holding that, after it

is determined “the trial court erred by excluding [bias] evidence[,] . . . [the Court]

must determine whether the [trial] court's error was prejudicial to [the] defendant”).

Regarding the trial court’s error in excluding the bias evidence under N.C.G.S. §§ 801-



       11   We reiterate what this Court said in Martin:

                 In these situations, a trial judge should strive to fashion a compromise.
                 For example, where a defendant claims that the prosecuting witness is
                 falsely accusing him of rape rather than admitting to her boyfriend
                 that her encounter was consensual, the trial court may allow the
                 defendant to introduce evidence of the prosecuting witness' dating
                 relationship with her boyfriend without introducing details of their
                 sexual relationship.

Martin, __ N.C. App. at __ n.6, 774 S.E.2d at 336 n.6 (citing Olden, 488 U.S. 227, 102 L. Ed. 2d 513).
Similarly, in the present case, the trial court could have allowed Defendant to introduce general
statements Brad made that he had a “porn addiction” and had engaged in a marital infidelity, while
also prohibiting Defendant from introducing irrelevant and needlessly prejudicial details regarding
the specifics of those matters.

                                                  - 40 -
                                     STATE V. GOINS

                                    Opinion of the Court



C, Rules 401, 403, and 412, Defendant would be prejudiced only if “there is a

reasonable possibility that, had the error[s] in question not been committed, a

different result would have been reached at the trial[.]” N.C. Gen. Stat. § 15A-1443(a)

(2013) (emphasis added) (regarding prejudice for “errors relating to rights arising

other than under the Constitution of the United States”). “The burden of showing

such prejudice . . . is upon the defendant.” Id.

      In the present case, “the evidence of [D]efendant's guilt is strong[.]” See Lewis,
365 N.C. at 497, 724 S.E.2d at 499. Defendant was on trial for numerous sex offenses

that occurred over the span of almost a decade, and all of the complainants testified

in great detail about repeated instances of abuse by Defendant. The testimony from

Allen, Brad, and Carl regarding this abuse was strikingly similar. Moreover, the

unchallenged testimony by the complainants that Defendant engaged in hazing and

grooming-like behaviors was largely corroborated by the other former East Gaston

wrestlers who testified at trial.

      Although     the   “strength     [of     the    evidence   against   Defendant]   is

counterbalanced,” id., by Brad having possible sources of bias and the fact that the

present case rested largely on the credibility of the complainants and Defendant,

“[g]iven the overwhelming evidence against [D]efendant” that was presented at trial,

State v. Young, 195 N.C. App. 107, 111, 671 S.E.2d 372, 375 (2009), Defendant has

failed to carry his burden under N.C.G.S. § 15A-1443(a) to show “there is a reasonable



                                             - 41 -
                                        STATE V. GOINS

                                    Opinion of the Court



possibility that . . . a different result would have been reached at the trial” if the trial

court had not erred by excluding the bias evidence. But cf. Lewis, 365 N.C. at 497,

724 S.E.2d at 499 (finding prejudice under N.C.G.S. § 15A-1443(a) where the

defendant was being retried for a single instance of breaking and entering, robbery,

and sexual assault, the lead detective in the defendant’s case had shown bias

throughout the investigation – and had even tampered with the jury during the

defendant’s first trial – and the defendant was prohibited from fully cross-examining

the detective on retrial). Therefore, any error by the trial court under N.C.G.S.

§§ 801-C, Rules 401, 403, and 412 did not unduly prejudice Defendant, per N.C.G.S.

§ 15A-1443(a).

       Moreover, Defendant’s brief does not provide this Court with an analogous

argument that, by prohibiting Defendant from cross-examining Brad about the bias

evidence at trial, the trial court violated his rights under the Confrontation Clause of

the Sixth Amendment to the United States Constitution – where, if found, the

violation would have been “prejudicial unless” the State established “it was harmless

beyond a reasonable doubt.” N.C. Gen. Stat. § 15A-1443(b) (2013) (emphasis added)

(regarding prejudice for “violation[s] of [a] defendant's rights under the Constitution

of the United States”). Defendant has abandoned that argument on appeal. See

N.C.R. App. P. 28; Viar, 359 N.C. at 402, 610 S.E.2d at 361. Accordingly, we find no

prejudicial error by the trial court.



                                            - 42 -
                       STATE V. GOINS

                      Opinion of the Court



NO ERROR IN PART; NO PREJUDICIAL ERROR IN PART.

Judges ELMORE and DAVIS concur.




                             - 43 -